Citation Nr: 1206011	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-38 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as psoriasis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Appellant had active military service from November 1978 to February 1979 and from July 2004 to November 2004.  He has additional reserve service in the Army National Guard, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that, in pertinent part, denied the Appellant's claims of entitlement to service connection for psoriasis and tinea pedis (athlete's foot).

In April 2010, as support for these claims, the Appellant testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

The Board subsequently issued a decision in October 2010 granting the claim for service connection for tinea pedis (athlete's foot), but instead remanding the remaining claim for psoriasis for further development and consideration.  The additional development of this remaining claim included clarifying when the Appellant was on ACDUTRA and INACDUTRA in the Army National Guard, especially concerning any service he had from January 1980 to March 1988 when he alleges to have fallen into a rice paddy while in Korea, and, if determined that alleged incident occurred during a qualifying period of service, to have him undergo a VA compensation examination for a medical nexus opinion concerning the likelihood his psoriasis is a result or consequence of that incident.  The remand also indicated, however, that an examination and opinion would be necessary even if it was determined the psoriasis was not incurred while in the National Guard from January 1980 to March 1988 because it still would have to be determined whether any pre-existing psoriasis alternatively was aggravated during or by his subsequent (second) period of active duty service from July to November 2004.


A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance (or at the very least substantial compliance) with remand instructions constitutes error and will warrant the vacating of any subsequent Board decision.  Id.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Here, regrettably, although remanding this remaining claim again will result in additional delay in deciding the appeal of this claim, another remand to the RO via the Appeals Management Center (AMC) in Washington, DC, is necessary to ensure compliance with the Board's prior remand directives.


REMAND

As discussed at length in the Board's prior October 2010 remand, the Appellant alleges that he was stationed in Korea during a qualifying period of service in the Army National Guard from 1980 to 1988 when fell into a rice paddy and later noticed psoriasis that since has required ongoing treatment.  His VA treatment records document his ongoing treatment for this condition and skin-related defects.  His service personnel records (SPRs) indicate he was in the Army National Guard in California from January 1980 to March 1988.  His service treatment records (STRs) show he was first diagnosed with psoriasis in May 1993, prior to a period of documented active duty (AD) service from July to November 2004.

As previously explained, only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(a) (2011).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, the Appellant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2011); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that he has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where, as here, the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not a disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez, 11 Vet. App. at 415, 419; Paulson, 7 Vet. App. at 466, 470; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

The Board thus directed the AMC to contact the appropriate government entity, including the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency, and obtain documented verification of any and all periods when the Appellant was on ACDUTRA and INACDUTRA in the Army National Guard, including requesting copies of any service separation documents, especially concerning his period of Army National Guard service from January 1980 to March 1988.

In response to this remand directive, the AMC sent the Adjutant General of Oregon three requests, dated in October 2010, December 2010, and February 2011, seeking service records, specifically service separation documents concerning the Appellant's period of Army National Guard service from January 1980 to March 1988.  But by all indications the Appellant was serving in the Army National Guard in California, not Oregon, at the time of this service in question from January 1980 to March 1988.  The Adjutant General of Oregon submitted, on two occasions, in January and February 2011, copies of the Appellant's service records.  Provided was a service separation record for the period of service in the Army National Guard of California dated from January 1980 to March 1988, which was a duplicate of the service separation record already in the claims file.  However, neither of the Adjutant General's submissions included documented verification of any and all periods when the Appellant was on ACDUTRA or INACDUTRA in the Army National Guard.


In March 2011, the AMC also requested verification from the NPRC as to any periods of ACDUTRA or INACDUTRA for the Appellant's period of service in the Army National Guard from January 1980 to March 1988.  A few months later, in June 2011, the AMC received from the NPRC the Appellant's service enlistment and separation records from this period of service; however, these records also do not include documented verification of any and all periods when he was on ACDUTRA or INACDUTRA in the Army National Guard.

So despite these AMC efforts, it has not been determined when the Appellant was on ACDUTRA and INACDUTRA in the Army National Guard, and specifically during the time period at issue from January 1980 to March 1988.  So, on remand, the AMC must again attempt to clarify this.  Stegall, 11 Vet. App. at 268, 271.

Also in the October 2010 remand, the Board indicated that, although the Appellant had been provided a VA compensation examination in June 2003, that examiner had not provided any medical nexus opinion concerning whether the Veteran's psoriasis was directly incurred in service - including during any qualifying period of service in the Army National Guard from January 1980 to March 1988, or whether alternatively his additional service on AD from July to November 2004 had made any pre-existing skin disorder chronically worse, i.e., aggravated it, because that examination had occurred prior to that additional service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  In the report of that VA compensation examination in June 2003, the examiner had reaffirmed in his diagnostic assessment that the Appellant had psoriasis, but had failed to render any opinion concerning the etiology of this disorder in terms of any potential relationship to the Appellant's military service.  The Appellant next had had an examination in November 2008; however, concerning the etiology of this disorder, that examiner had addressed this issue of aggravation only, but even then had determined she could not render an opinion without resorting to mere speculation.  And as that November 2008 VA compensation examiner had stated that the reason she could not render a medical opinion without resorting to mere speculation was due to the fact that she only had minimal medical records available for her review, and as the Appellant's psoriasis had clearly pre-existed his service dated from July to November 2004, the Board found that another VA compensation was required before a decision on the merits of the claim could be made.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (discussing the need to have the examiner explain why an opinion on causation or aggravation cannot be provided or why more definitive comment concerning this is not possible).

The Appellant was afforded this necessary additional VA compensation examination in May 2011.  And after review of the claims file and physical examination of him, which resulted in confirmation of his diagnosis of psoriasis, this additional VA compensation examiner determined this condition was not caused by or the result of the Appellant's military service.  She reasoned that there were no records as to an incident in Korea of the type claimed, and that, even if the incident had taken place, there was no evidence of psoriasis present at that time.  She also provided a recitation of clinical findings from May 1993 to January 2003 and opined that these findings indicated the Appellant's psoriasis had not increased in severity and, thus, was not aggravated by his military service either.

Still further comment is needed, though, concerning the Appellant's lay statements of having experienced psoriasis and associated symptoms during his purported service in Korea and on a rather continuous basis during the many years since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury but relied instead on the absence of evidence in the STRS to provide a negative opinion).  Also, in determining the Veteran's service had not aggravated any pre-existing psoriasis, either, the examiner referred only to clinical findings from May 1993 to January 2003 as not showing a chronic (permanent) worsening of the psoriasis, so only referenced evidence from before the period of additional service at issue, which was from July to November 2004.  It therefore remains unclear whether that additional service aggravated any pre-existing psoriasis.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, this claim is again REMANDED for the following additional development and consideration: 

1.  There still needs to be clarification of the exact dates when the Veteran was on ACDUTRA and INACDUTRA in the Army National Guard of California from January 1980 to March 1988.  If no such clarifying records can be found, or if they have been destroyed, ask for specific documented confirmation of this fact.  And if it is reasonably certain these records no longer exist or that any further efforts to obtain them would be futile, provide the Appellant an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(c) and (e) (2011).

2.  If still available, have the May 2011 VA compensation examiner provide supplemental comment addressing the Veteran's lay assertions of having experienced psoriasis on a rather continuous basis since the purported rice paddy incident in Korea.  To this end, this VA compensation examiner must bear in mind that the essence of 38 C.F.R. § 3.303(b) is continuous symptoms since that claimed incident in service, not treatment for them, so she cannot conclude the Veteran did not have this claimed condition during the many intervening years since merely because there is no documented treatment for it.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  This is not say, however, that this VA examiner cannot consider the absence of any documented treatment during the many intervening years since as a relevant factor or consideration in concluding against this claim, just that she cannot consider this as the sole or only reason for concluding the Veteran did not have psoriasis during service or during the many intervening years since, that is, prior to when first objectively shown.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Ultimately, the Board must consider all the evidence relevant to this claim, including the availability of medical records, the nature and course of this disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Also, if this VA compensation examiner still believes the Veteran's additional service from July to November 2004 did not alternatively aggravate any pre-existing psoriasis, there needs to be reference to evidence concerning this additional period of service, not just to evidence and clinical findings from May 1993 to January 2003, which preceded this additional service, so was not during it.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to this examiner to allow her opportunity to refamiliarize herself with the Appellant's pertinent medical and other history.

If the May 2011 VA examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Appellant may need to first be reexamined, but this is left to the designee's discretion as to whether another examination is needed.


3.  Then readjudicate this remaining claim of entitlement to service connection for psoriasis in light of the additional evidence.  If this claim is not granted to the Appellant's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

